Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) is entered into as
of April 3, 2013, among Compass Group Diversified Holdings LLC, a Delaware
limited liability company (“Borrower”), Toronto Dominion (Texas) LLC, as Agent
for the Lenders, and the undersigned Lenders.

W I T N E S S E T H

WHEREAS, Borrower, Lenders and Agent are parties to that certain Credit
Agreement dated as of October 27, 2011 (as amended to date, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Credit Agreement);

WHEREAS, Borrower has requested that the Lenders agree to amend the Credit
Agreement in certain respects;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions contained
herein, the parties hereto hereby agree to amend the Credit Agreement as
follows:

(a) The first paragraph of the definition of “Applicable Margin” in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“With respect to the Term Loan, the Applicable Margin shall mean (i) 3.00%, in
the case of the portion of the Term Loan comprised of Base Rate Loans and
(ii) 4.00%, in the case of the portion of the Term Loan comprised of LIBOR
Loans.”

(b) The table contained in the second paragraph of the definition of “Applicable
Margin” in Section 1.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

     Revolving Loans  

Total Debt to EBITDA Ratio

   Base
Rate     LIBOR
Rate  

> 2.75

     2.50 %      3.50 % 

> 1.75, but £ 2.75

     2.00 %      3.00 % 

£ 1.75

     1.50 %      2.50 % 

(c) The proviso to the definition of “LIBOR Rate” in Section 1.1 of the Credit
Agreement is hereby amended by replacing each reference therein to “1.25%” with
a reference to “1.00%”.

(d) The definition of “Termination Date” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Termination Date” means April 27, 2017 or such earlier date on which the
Revolving Loan Commitments terminate pursuant to Section 2.9 or 8.



--------------------------------------------------------------------------------

(e) Section 2.8.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“2.8.1 Commitment Fee.

For the period from the Closing Date to the Termination Date, Borrower agrees to
pay to Agent, for the account of each Revolving Lender according to such
Lender’s Pro Rata Share (as adjusted from time to time), a Commitment Fee equal
to (i) if the Total Debt to EBITDA Ratio is less than or equal to 2.75,
0.75% per annum of the amount by which the Revolving Loan Commitments exceed the
average daily Revolving Outstandings or (ii) if the Total Debt to EBITDA Ratio
is greater than 2.75, 1.00% per annum of the amount by which the Revolving Loan
Commitments exceed the average daily Revolving Outstandings. The Commitment Fee
shall be adjusted quarterly, to the extent applicable, on the date financial
statements are received by the Agent after the end of each related Fiscal
Quarter based on the Total Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter. Notwithstanding the foregoing, (a) if Borrower fails to deliver
the financial statements required by Section 6.1.1 or 6.1.2, as applicable, and
the related Compliance Certificate required by Section 6.1.3, by the respective
date required thereunder after the end of any related Fiscal Quarter, the
Commitment Fee shall be adjusted to the higher rate set forth in this
Section 2.8.1 from the date such financial statements and Compliance Certificate
were required to have been delivered until the date delivered, and (b) no
reduction to the Commitment Fee shall become effective at any time when an Event
of Default has occurred and is continuing. The Commitment Fee shall be payable
in arrears on the last Business Day of each Fiscal Quarter and on the
Termination Date for any period then ending for which the Commitment Fee shall
not have previously been paid. The Commitment Fee shall be computed for the
actual number of days elapsed on the basis of a year of 360 days.”

(f) Section 2.10.1 of the Credit Agreement is hereby amended by replacing the
reference therein to “the first anniversary of the date of effectiveness of that
certain Second Amendment to this Agreement, dated as of April 2, 2012, among
Borrower, the Agent and certain Lenders,” with a reference to “October 3, 2013”.

2. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Agent and Lenders that, both before and after giving effect to this
Amendment:

(a) The execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Borrower;

(b) No Default or Event of Default has occurred and is continuing; and

(c) The representations and warranties of Borrower set forth in the Credit
Agreement, as amended hereby, and in the other Loan Documents, as amended
hereby, are true and correct in all material respects as of the date hereof,
with the same effect as though made on the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date).

3. Conditions Precedent to Effectiveness. This Amendment shall become effective
on the date when each of the following conditions shall have been fulfilled to
the satisfaction of the Agent:

(a) Agent shall have received a copy of this Amendment executed by Borrower,
Agent, each Lender holding a portion of the Term Loan and each Lender holding a
portion of the Revolving Loan, together with such other documents, agreements
and instruments as Agent may reasonably require or request in connection
herewith;

(b) Borrower shall have paid to each Revolving Lender party hereto a fully
earned, non-refundable fee in an amount equal to 0.25% of the Revolving Loan
Commitment of such Lender; and

 

2



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall have occurred and be continuing or
shall be caused by the transactions contemplated by this Amendment.

4. Miscellaneous.

(a) Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK.

(b) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

(c) Reference to Credit Agreement. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

(d) Costs and Expenses. Borrower acknowledges that Section 10.4 of the Credit
Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.

(e) Full Force and Effect. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(f) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPASS GROUP DIVERSIFIED HOLDINGS LLC By:  

/s/ James J. Bottiglieri

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as Agent

By:  

/s/ Bebi Yasin

Title:  

Authorized Signatory

 

TD BANK, N.A., as a Lender By:  

/s/ Bernadette Collins

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[Lender Signatures on file with Agent]